DETAILED ACTION
The following claims are pending in this office action: 1-20
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 03/09/2021 are accepted.  
Claim Objections
Claim 18 is objected to because of the following informalities:
Claim 18 recites the limitation “second EOFM” (claim 18, ln. 4-5). Examiner suggests replacing the limitation with “the second EOFM” to conform with the same formatting in claim 8, ln. 4-5.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 11 and 13-20 do not fall within at least one of the four categories of patent eligible subject matter because, using the broadest reasonable interpretation, the claims are directed to software and signals per se.  Claims 11 and 13-20 recites a system.  Para. 0038 discloses that the “laser probing system 200 is shown as including, in part, a processor 110, an optical beam generator 112, a beam splitter 114, a photodetector 115, and a spectrum analyzer 116”.  However, the specification states “many modifications and variations are possible in view of the above teachings”.  Nothing in the specification limits the system to be implemented by the laser probing system, or a hardware processor.  The Examiner suggests that the Applicant change the preamble in claim 11 to “A system, comprising a microprocessor coupled with memory, configured to:”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8, 12, 15, 18, and 20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 8 and 18 recites the limitation “the data associated with [the] second EOFM” (claim 8, ln. 4-5; claim 18, ln. 4-5). This limitation lacks antecedent basis.   Examiner suggests replacing the limitations with “data associated with the second EOFM”.  
Claims 12 and 20 recites the limitation “The system of claim 12” (claim 12, ln. 1). This limitation lacks antecedent basis.   Examiner suggests replacing the limitation on claim 12 with “the system of claim 11”.  
Claim 15 recites the limitation “The system of claim 1” (claim 15, ln. 1). This limitation lacks antecedent basis.   Examiner suggests replacing the limitation on claim 15 with “the system of claim 11”.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 does not contain a reference to a claim previously set forth but instead refers to itself. A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed. See MPEP 608.01(n) Sec. IV.  
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, 11, 13-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hotta (US Pub. 2015/0187059) (hereinafter “Hotta”) in view of Bhunia et al., ‘Hardware Trojan Attacks: Threat Analysis and Countermeasures’; Proceedings of the IEEE, vol. 102, no. 8; Aug. 2014; pg. 1229-1247 (hereinafter “Bhunia”).

As per claim 1, Hotta teaches generating a first electro-optical frequency map (EOFM) ([Hotta, para. 0056] “the measured image G1b… be may electro-optical frequency mapping images generated”) of an active layer of an integrated circuit (IC); ([para. 0026] “the observation system acquires an image [first EOFM] to observe a photo emission of an IC such as a semiconductor memory [active region of the IC]”)
retrieving a reference map of the integrated circuit; ([Hotta, para. 0056] “the reference measured image G3b… be may electro-optical frequency mapping images generated”; [para. 0037] “A reference semiconductor device [integrated circuit] SR that is the same as … the semiconductor device S … a reference measured image [reference map] including a photo emission image of the reference semiconductor device SR is acquired [retrieved]”)
comparing the first EOFM of the IC with the reference map to determine whether there is a match ([Hotta, para. 0051] “matching information is acquired [determining whether there is a match] … based on the measured image G1b [first EOFM] and the reference measured image G3b[reference map]; [para. 0052] “based on the matching information… the comparative image [comparing] is displayed”) between an intensity of an identified region in the first EOFM map and an intensity of a corresponding region of the reference map; ([para. 0056] “by relating the scanning positions on the semiconductor device S [ an identified region in the first EOFM map], SR [an corresponding region of the reference map]… an EOFM image for which the signal intensity of parts operating at the specific frequency is made into an image is acquired”)
Hotta does not clearly teach detecting one or more trojans in the IC if there is no match.  
However, Bhunia teaches detecting one or more trojans in the IC if there is no match.  ([Bhunia, pg. 9, Sec. IV.B, first para] “the impact of an unknown Trojan in physical parameters can be observed and compared [no match] between golden and Trojan-infected circuits [IC] to identify its existence [detecting one or more trojans]”)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Hotta with the teachings of Bhunia to detecting one or more trojans in the IC if there is no match.  One of ordinary skill in the art would have been motivated to make this modification because “detection approaches typically require a golden design [reference map] … to compare the measured values in order to identify the Trojan-infected ones [hardware trojans]”.  (Bhunia, pg. 7, Sec. IV, first para)

As per claim 2, Hotta in view of Bhunia teaches claim 1
Hotta does not teach wherein the reference map is associated with a layout of the IC known not to include hardware trojans.  
However, Bhunia teaches wherein the reference map is associated with a layout of the IC known not to include hardware trojans.  ([Bhunia, pg. 7, Sec. III.C, first para] “destructive techniques…have the has the potential of giving 100% assurance that any malicious modification on the IC will be detected [known not to include hardware trojans]”; “destructive reverse engineering … can be attractive to obtain the characteristics of a golden batch of ICs [reference map]”) 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to combine the teachings of Hotta and Bhunia the same reasons as disclosed above.  

As per claim 3, Hotta in view of Bhunia teaches claim 1.  
Hotta also teaches wherein the reference map is a second EOFM associated with the IC.  ([Hotta, para. 0056] “the reference measured image G3b… be may electro-optical frequency mapping images generated [second EOFM]”; [para. 0037] a reference semiconductor device [integrated circuit] SR that is the same as … the semiconductor device S [associated with the IC].  “A reference measured image including a photo emission image of the reference semiconductor device SR is acquired [retrieved]”)

As per claim 5, Hotta in view of Bhunia teaches claim 1.  
Hotta does not teach wherein the hardware Trojan is one of a sequential hardware Trojan or a combinational hardware Trojan.
However, Bhunia teaches wherein the hardware Trojan is one of a sequential hardware Trojan or a combinational hardware Trojan. ([Bhunia, pg. 4, Fig. 3; pg. 5, Sec. II.A, first para] “Fig. 3(b) and (c) show general models of combinational and sequential Trojans, respectively”) 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Hotta with the teachings of Bhunia to include wherein the hardware Trojan is one of a sequential hardware Trojan or a combinational hardware Trojan.  One of ordinary skill in the art would have been motivated to make this modification because “these abstract models of Trojans are useful for studying the space of possible Trojans, and, similar to fault models, help in test vector generator for Trojan detection”.  (Bhunia, pg. 5, Sec. II.A, first para)

As per claim 8, Hotta in view of Bhunia teaches claim 1.  
Hotta also teaches generating the first EOFM ([Hotta, para. 0056] “the measured image G1b… be may electro-optical frequency mapping images generated”) at a first frequency; ([para. 0056] “an EOFM image for which the signal intensity of part operating at the specific frequency”)
generating a second EOFM of the IC ([Hotta, para. 0056] “the reference measured image G3b… be may electro-optical frequency mapping images generated”; [para. 0037] the reference EOFM is that of the IC) at a second frequency; and ([para. 0056] “applying different test patterns [a second frequency] to the semiconductor device… as a… reference measured image”)
subtracting data associated with the first EOFM from the data associated with the second EOFM to mitigate noise. ([Hotta, para. 0052] “in step B4, a comparative image is acquired as a result of a subtraction processing being applied to the measured image G1b and the reference measured image G3b”; [para. 0062] a comparison result of measured images can be made obvious [mitigate noise])

As per claim 11, Hotta teaches a system. ([Hotta, para. 0026; Fig. 1] a system is taught that includes a lighting device 107 [optical beam generator]; beam splitter 111; two-dimensional camera 105 [photodetector]; and image analysis unit 129 [spectrum analyzer]; and PC 117 [processor])
The system claim has language that is identical or substantially similar to the method of claim 1, and thus is rejected with the same rationale applied against claim 1.  

As per claim 13, the claim language is identical or substantially similar to that of claim 2. Therefore, it is rejected under the same rationale applied to claim 2.

As per claim 14, the claim language is identical or substantially similar to that of claim 3. Therefore, it is rejected under the same rationale applied to claim 3.

As per claim 15, the claim language is identical or substantially similar to that of claim 5. Therefore, it is rejected under the same rationale applied to claim 5.

As per claim 18, the claim language is identical or substantially similar to that of claim 8. Therefore, it is rejected under the same rationale applied to claim 8.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hotta in view of Bhunia, as applied to claims 1 and 11 above, and further in view of Sheng et al., ‘Application of electro optical frequency mapping (EOFM) in scan chain failure analysis for ASIC’; IEEE 24th International Symposium on the Physical and Failure Analysis of Integrated Circuits; 2017; pg. 1-5 (hereinafter “Sheng”)

As per claim 4, Hotta in view of Bhunia teaches claim 1.  
Hotta also teaches wherein generating the first EOFM of the active layer of the IC comprises: receiving one or more reflected optical beams reflected from the active layer of the IC; ([Hotta, para. 0029 “the beam splitter 111 transmits the reflected image and photo emission image reflected by the mirror 109 [one or more reflected optical beams] toward the two dimensional camera [receiving], and reflects illumination for a pattern image generated from the lighting device toward the mirror 109 to thereby irradiate the semiconductor device S [reflected from the active layer of the IC]”)
extracting amplitudes of the one or more reflected optical beams ([Hotta, para. 0056] an amplitude image [extracting amplitudes from the optical beams above] can be the EOFM image) at a selected frequency; and ([para. 0056] “in the case of an amplitude image, the analysis data is the amplitude of a detection signal at a specific [selected] frequency”)
generating the first EOFM from the extracted amplitudes. ([Hotta, para. 0056] an amplitude image [extracted amplitudes] can be the EOFM image [first EOFM])
Hotta in view of Bhunia does not clearly teach passing an optical beam to a backside of the IC while activating the IC.  
However, Sheng teaches passing an optical beam to a backside of the IC while activating the IC.  ([Sheng, pg. 2, Fig. 3; abstract)] the light source [optical beam] is applied to the back side of the ASIC)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Hotta and Bhunia with the teachings of Sheng to include passing an optical beam to a backside of the IC while activating the IC.  One of ordinary skill in the art would have been motivated to make this modification because “special chemical process is required to remove the GCell to expose the ASIC die for topside analysis… The usage of chemical may impact the integrity of ASIC die and alter the original failure mode… hence backside analysis such as backside … EOFM … is preferable”.  (Sheng, pg. 1, Sec. I, first para)

As per claim 12, for purposes of compact prosecution, Examiner interprets claim 12, ln 1: “the system of claim 12” to mean: “the system of claim 11” in the 103 rejection.  Hotta in view of Bhunia teaches claim 11.  
Hotta also teaches an optical beam generator configured to generate and pass an optical beam. ([Hotta, para. 0029] illumination light [an optical beam] is emitted [generate and passed] from the lighting device 107)
a beam splitter configured to receive one or more reflected optical beams reflected from the active layer of the integrated circuit; ([Hotta, para. 0029 “the beam splitter 111 transmits the reflected image and photo emission image reflected by the mirror 109 [one or more reflected optical beams] toward the two dimensional camera [receiving], and reflects illumination for a pattern image generated from the lighting device toward the mirror 109 to thereby irradiate the semiconductor device S [reflected from the active layer of the IC]”)
a photodetector configured to measure the one or more reflected optical beams received by the beam splitter ([Hotta, para. 0027] “the two-dimensional camera [photodetector] detects [measure] a two-dimensional image of the semiconductor device S via … the beam splitter 111”; [para. 0029] “the beam splitter 111 transmits the reflected image and photo emission image [reflected optical beams received] toward the two-dimensional camera”)
a spectrum analyzer ([Hotta, para. 0051] “the image analysis unit 129 extracts, from the measured image … respective contours [amplitudes]… as first shape information”) configured to extract amplitudes of the one or more reflected optical beams ([para. 0056] an amplitude linage [contours/amplitudes] can be the EOFM image [reflected light generated by the beam splitter – see above/para. 0029]) at a selected frequency; and ([para. 0056] “in the case of an amplitude image, the analysis data is the amplitude of a detection signal at a specific [selected] frequency”)
Hotta in view of Bhunia does not clearly teach passing an optical beam to a backside of the integrated circuit.  
However, Sheng teaches passing an optical beam to a backside of the integrated circuit.  ([Sheng, pg. 2, Fig. 3; abstract)] the light source [optical beam] is applied to the back side of the ASIC)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to combine the teachings of Hotta, Bhunia and Shen for the same reasons as disclosed above.  

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hotta in view of Bhunia as applied to claims 1 and 11 above, and further in view of Otaka et al. (US Pub. 2015/0153408) (hereinafter “Otaka”)

As per claim 6, Hotta in view of Bhunia teaches claim 1.  
Hotta also teaches wherein the reference map is generated by: applying power to the IC.  ([Hotta, para. 0030] “the tester 119 applies a test pattern of… a predetermined voltage, or a predetermined current [applying power] to the semiconductor device” [whereby the reference measure image/reference map is generated – see para. 0037]) 
Hotta in view of Bhunia does not clearly teach applying a clock signal to the IC.
However, Otaka teaches applying a clock signal to the IC.  ([Otaka, para. 0034] “the tester 2 is an operational pulse signal generation unit that generates an operational pulse signal to be input to the semiconductor device 3” [applying a signal to the IC]; [para. 0035] “the tester 2 includes a pulse generator that generates the test pattern; the test pattern is generated based on a reference clock which is a pulse signal” [a clock signal]) 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Hotta in view of Bhunia with the teachings of Otaka to include applying a clock signal to the IC.  One of ordinary skill in the art would have been motivated to make this modification because such a method (applying a clock signal) provides for improved analysis precision.  (Okata, para. 0008)

As per claim 16, the claim language is identical or substantially similar to that of claim 6. Therefore, it is rejected under the same rationale applied to claim 6.

Claims 7, 10, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hotta in view of Bhunia, further in view of Otaka and Sheng.  

As per claim 7, Hotta in view of Bhunia and further in view of Otaka teaches claim 6.
Hotta in view of Bhunia and further in view of Otaka does not clearly teach wherein the EOFM of the IC is generated while: placing the IC in a scan mode; and applying an alternating bit pattern to a scan chain disposed in the IC.
However, Sheng teaches wherein the EOFM of the IC is generated while: placing the IC in a scan mode; ([Sheng, pg. 2, Sec. III, first para; Fig. 8] a scan chain test is executed on the ASIC, placing the IC in a scan mode)
and applying an alternating bit pattern to a scan chain disposed in the IC.  ([Sheng, pg. 2, Sec. IV, second para; Fig. 8] “repeated data 1-1-0-0 [an alternating bit pattern] is being shifted into the scan cell”)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Hotta in view of Bhunia and Otaka with the teachings of Sheng to include wherein the EOFM of the IC is generated while: placing the IC in a scan mode; and applying an alternating bit pattern to a scan chain disposed in the IC.  One of ordinary skill in the art would have been motivated to make this modification because an optimized setting for EOFM is evaluated by executing the scan chain test.  (Sheng, pg. 2, Sec. III, first para)

As per claim 10, Hotta in view of Bhunia and further in view of Sheng teaches claim 4.
Hotta in view of Bhunia and further in view of Sheng does not clearly teach wherein the selected frequency is a frequency of a clock signal. 
However, Otaka teaches wherein the selected frequency is a frequency of a clock signal.  ([Otaka, para. 0034] “the tester 2 is an operational pulse signal generation unit that generates an operational pulse signal [selected frequency] to be input to the semiconductor device 3”; [para. 0035] “the tester 2 includes a pulse generator that generates the test pattern; the test pattern is generated based on a reference clock which is a pulse signal” [frequency of a clock signal])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to combine the teachings of Hotta, Bhunia, Sheng, and Otaka for the same reasons as disclosed above.  

As per claim 17, the claim language is identical or substantially similar to that of claim 7. Therefore, it is rejected under the same rationale applied to claim 7.

As per claim 20, the claim language is identical or substantially similar to that of claim 10. Therefore, it is rejected under the same rationale applied to claim 10.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hotta in view of Bhunia as applied to claim 1 above and 11 above, and further in view of Yang (US 2019/0147216) (hereinafter “Yang”).

As per claim 9, Hotta in view of Bhunia teaches claim 1.
Hotta also teaches that the EOFM data is a grayscale image.  ([Hotta, Fig. 2; para. 0019] “Fig. 2 is a view showing an example of an image [grayscale image] of a measured image” [EOFM data – see para. 0056])
Hotta in view of Bhunia does not clearly teach applying a threshold to convert the grayscale image to binary data; and applying erosion and dilation to the binary data to mitigate noise. 
However, Yang teaches applying a threshold to convert the first grayscale image to binary data; and ([Yang, para. 0047] “the binarization unit 133 performs binarization processing … that is to convert a grayscale image into a black-and-white image”; a threshold is used to determine whether the gray becomes a black or white pixel)
applying erosion and dilation to the binary data to mitigate noise. ([Yang, para. 0049] “the boundary unit 134 performs boundary erosion and dilation processing on the binarized data to clarify the boundaries” [mitigate noise])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Hotta in view of Bhunia with the teachings of Yang to include applying a threshold to convert the first grayscale image to binary data; and applying erosion and dilation to the binary data to mitigate noise.  One of ordinary skill in the art would have been motivated to make this modification because 1) the binarization simplifies the image and reduces the data amount facilitating the subsequent processing of the image; and 2) the erosion and dilation of a binarized image eliminates small objects, and separate objects at slender parts and smooth boundaries of the larger objects.  (Yang, para. 0049)

As per claim 19, the claim language is identical or substantially similar to that of claim 9. Therefore, it is rejected under the same rationale applied to claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Suzuki et al. (US Pub. 2018/0033704) discloses an inspection system that includes a laser light source, beam splitter, analysis unit, and imaging device that irradiates a semiconductor device from the substrate/backside of the active device, and uses a reference image for determining a fault in a integrated circuit.  
Nonaka (US Pub. 2018/0128869) discloses a plurality of flip-flop circuits configuring a scan chain to supply a test logic to the logic circuit when conducting a test. 
Beyreuther et al., ‘EOFM measurements of lateral and vertical Bipolar Transistors in Silicon and SiGe:C Technologies’; IEEE 26th International Symposium on the Physical and Failure Analysis of Integrated Circuits; July, 2019; pg. 1-4 discloses the system claimed and comparing an active region of a IC with a fault to a golden reference. 
Vincent, ‘Morphological grayscale reconstruction in image analysis: applications and efficient algorithms’; IEEE transactions on image processing; April, 1993; pg. 176-201 discloses applying erosion and dilation to binary data to mitigate noise.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHE LIU whose telephone number is (571) 272-3634.  The examiner can normally be reached on Monday - Friday: 8:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Z.L./Examiner, Art Unit 2493

/DON G ZHAO/Primary Examiner, Art Unit 2493